This is an action on a claim bond given by plaintiff in error for a certain automobile which had been levied on under an execution issued under a certain judgment obtained by defendant in error against Joe Bustos. Plaintiff in error claimed the automobile by virtue of a purchase from the father of defendant in error, Francisco Lopez. On a trial of the right of property, defendant in error recovered the sum of $338, as the value of the automobile and interest.
It seems that Francisco Lopez instituted a suit against Joe Bustos or Jose Lopez, Jr., for a Chevrolet car and obtained judgment for the car. Afterwards the car was seized under a writ issued in the original suit. Jose Bustos, Sr., filed a claim to the car. This suit should have been confined to that claim, but it drifted into a contest between Jubento Lopez and his son Francisco Lopez and the elder Bustos and the two Lopezes as to the ownership of the car.
There was crimination and recrimination between fathers and sons and between the two Lopezes and charges of lying and forgery. Each of the fathers claimed the car. Out of the tangle of testimony the court rendered a judgment on the claim bond given by the elder Bustos. He was to pay a certain sum, or, in the alternative, might return the car. There was testimony to sustain the judgment, and it was rendered, and this court is in no position to pass upon the jumbled mass of contradictions and absurd claims in the testimony.
  There is no merit in this appeal, and the judgment is affirmed. *Page 848